Citation Nr: 0628933	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico
 

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating 
for a right shoulder scar, residuals of a gunshot wound.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to May 1953.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran's 
current bilateral hearing loss disability is related to noise 
exposure experienced in combat during active military service 
from September 1951 to May 1953.      

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD.  

3.  With respect to the veteran's right shoulder scar, 
objective manifestations show a superficial, linear scar 1/4 
inch long by 1/8 inch wide, with no pain, no adherence, no 
atrophy, no induration, no loss of covering, no elevation or 
depression, and no limitation of motion or function.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2005).

2.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  The criteria for an initial compensable disability rating 
for a right shoulder scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, according to April 2003 correspondence, the veteran's 
service medical records (SMRs) appear to have been destroyed 
in the fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A VA audiology consult test 
performed in March 2004 reveals bilateral sensorineural 
hearing loss disability per 38 C.F.R. § 3.385.  

The veteran alleges that he incurred bilateral hearing loss 
as a result of noise exposure suffered during service as a 
combat infantryman.  According to his statements, the veteran 
asserts that was on a mountain in Korea during combat and an 
enemy shell exploded near him permanently damaging his 
hearing from thereon.  Service records confirm that the 
veteran served in Korea from September 1951 to May 1953.  His 
DD Form 214 shows a military occupational specialty of an 
infantryman.  Service records also reflect awards and 
decorations including the Combat Infantryman Badge and the 
Korean Service medal with 2 bronze stars.  Consequently, the 
Board presumes that the veteran engaged in combat in service, 
such that his lay statements and testimony are sufficient to 
show the occurrence of combat-related high noise trauma.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The only SMR present in the claims folder is the veteran's 
discharge examination from May 1953.  Upon discharge, the 
veteran's hearing was normal according to a whispered-voice 
test.  The Board finds this examination to be of limited 
probative value due to the fact that a more scientific and 
accurate International Standards Organization (ISO) 
audiometric test, which is utilized in current times, was not 
available in the 1950s.    

The Board does not consider the lack of any evidence that the 
veteran exhibited bilateral hearing loss during service as 
fatal to the veteran's claim.  The laws and regulations do 
not require in-service complaints, treatment, or audiometric 
scores for hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159. 

In this regard, post-service, a VA examination performed in 
May 1984 records the veteran's complaints of hearing loss 
related to his reported history of noise exposure due to an 
explosion in service.  Consequently, this exam and the later 
VA audiology consult dated March 2004 serve as competent 
evidence that bilateral hearing loss eventually developed 
years after service.  Importantly, there is no evidence of 
any significant intercurrent post-service noise exposure.  

Resolving any doubt in the veteran's favor, and in 
consideration of the combat presumption and heightened duty 
due to missing SMRs, the Board concludes that the current 
diagnosis of bilateral hearing loss, the presumed in-service 
acoustic noise trauma, and post-service treatment for hearing 
loss support service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).  The appeal is granted as to that 
issue.  The nature and extent of this disorder is not at 
issue before the Board at this time.  

The Board now turns to the PTSD issue on appeal.  The 
establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  As noted above, the 
combat presumption is currently applicable; however, the 
veteran has never responded to the March 2003 PTSD stressor 
letter from the RO to specify the details of the alleged 
combat-related stressor.  Consequently, the combat 
presumption is of no benefit to the veteran in this case 
absent specific lay testimony or statements regarding the 
alleged combat-related stressor(s).    

Even more fatal to the veteran's claim is the lack of a 
current diagnosis of PTSD in the claims folder.  VA 
outpatient records from 1983 to 1984 and from 2003 to 2005 
are negative for treatment of PTSD.  In fact, the veteran 
underwent a thorough VA psychological consultation in 
September 2004.  The veteran complained of memory loss.  
Significantly, the veteran was silent as to any traumatic 
combat experiences.  The VA staff psychologist diagnosed the 
veteran with the early stages of Alzheimer Dementia.  In 
addition, in February 2005, the veteran underwent PTSD 
screening, the results of which were negative for PTSD.  At 
that time, the veteran denied any common PTSD symptoms such 
as nightmares, avoidant behavior, hypervigilance, and 
detachment in relation to any combat stressor.  Overall, 
post-service VA treatment records provide strong evidence 
against the veteran's claim of PTSD.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  A medical diagnosis of PTSD in 
accordance with DSM-IV is not present in the record.  Service 
connection for PTSD is denied. 

With regard to the initial compensable disability rating for 
a right shoulder scar, 
disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right shoulder scar, residuals of a gunshot 
wound is currently evaluated as noncompensable under 
Diagnostic Code 7805, limitation of function of the affected 
part.  38 C.F.R. § 4.118; see 38 C.F.R. § 4.31 (where the 
Schedule does not provide a zero percent rating, zero percent 
shall be assigned if the requirements for a compensable 
rating are not met).  

The Board notes VA promulgated new regulations for evaluating 
disability from skin disorders, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  In any event, the veteran's 
claim for service connection was received in January 2003, 
after the August 30, 2002 effective date.  Hence, only the 
current regulations are applicable.

Initially, the Board observes that the scar is not located on 
the head, face, or neck; consequently, Diagnostic Code 7800 
is not for application.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

However, other diagnostic codes for scar disabilities that 
may be applicable provide initial compensable disability 
ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805 (2005).   

Specifically, Diagnostic Code 7801 provides for a 10 percent 
rating a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  Under Diagnostic Code 7802, a 10 
percent rating is assigned if a scar on other than the head 
face or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, affecting an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Under Diagnostic Code 7803, a superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar may be assigned a maximum 10 percent rating.  Similarly, 
a scar that is superficial and painful on examination may be 
assigned a maximum 10 percent rating per Diagnostic Code 
7804.  Finally, under Diagnostic Code 7805, other scars are 
rated according to limitation of function of the affected 
part.  See 38 C.F.R. § 4.118 (2005).      

The evidence of record does not reflect a compensable rating 
for the veteran's right shoulder scar.  In particular, the 
July 2004 VA skin examiner documented a superficial right 
shoulder scar 1/4 inch long by 1/8 inch wide, with no pain, 
no adherence, no atrophy, no induration, no loss of covering, 
no elevation or depression, and no limitation of motion or 
function.  Post-service VA treatment records are negative for 
any complaints or treatment for his right shoulder scar.  
Overall, both the VA skin examination and VA outpatient 
records provide evidence against a compensable evaluation at 
this time.  

The Board adds that it does not find that the veteran's right 
shoulder scar disability should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 126.

In the light of the above discussion, the Board finds that 
the preponderance of the evidence is against a compensable 
disability rating for the veteran's right shoulder scar, 
residuals of a gunshot wound.  38 C.F.R. § 4.3.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in March 
2003, the RO advised the veteran of the evidence needed to 
substantiate his PTSD claim and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also provided with a March 2003 PTSD 
stressor questionnaire which he did respond to.  Moreover, 
the February 2004 statement of the case (SOC) includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the March 2003 VCAA 
notice letter prior to the September 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical evidence and 
statements he has submitted in direct response to the duty to 
assist letter, and the private medical evidence he authorized 
VA to obtain.  Moreover, the VCAA letter, rating decision, 
SOC, and supplemental statements of the case (SSOCs) advised 
the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection for PTSD.  
Additionally, correspondence from the RO dated June 2003 
regarding fire-related records asked the veteran to provide 
"any other evidence that you believe would help support your 
claim."  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that the scar disability on appeal 
arises from an initial rating assigned when the RO awarded 
service connection in the September 2003 rating decision, 
such that the original March 2003 VCAA letter is supposed to 
refer only to the requirements for establishing service 
connection.  See VAOPGCPREC 8-2003 (no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., increased rating after an initial award of 
service connection, if notice has already been provided).  In 
this case, the RO did not provide notice as to service 
connection for a right shoulder scar.  However, such a defect 
is not prejudicial to the veteran, given that service 
connection was ultimately granted for the right shoulder 
scar.  Bernard, 4 Vet. App. at 392-94.  In addition, the RO 
issued an additional VCAA notice letter in June 2005 for the 
increased rating claim pertaining to the veteran's scar.  
This letter provided notice on all four of the required 
elements, such that there is no prejudice to the veteran.    

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content or timing of VCAA notice has prejudiced him in any 
way.  The Board finds that any deficiency in the content of 
notice to the veteran or the timing of these notices is 
harmless error.   

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
for the disabilities on appeal, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Irrespective of this 
fact, as the Board concludes above that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, any questions as to the disability 
rating or the effective date to be assigned are rendered 
moot.  As for an increased rating for his right shoulder 
scar, since a disability rating and effective date have 
already been granted, the lack of Dingess notice is harmless 
error.  
 
With respect to the duty to assist, the RO has secured an SMR 
discharge examination, relevant VA outpatient treatment 
records, a VA scar examination, and private medical records.  
In February 2005, the veteran stated that he had no further 
evidence to submit.  The Board does acknowledge that VA has a 
heightened duty to assist and to search for alternate medical 
records when SMRs are missing or presumed destroyed.  Cromer, 
19 Vet. App. at 217-18.  In this regard, the RO attempted to 
obtain the missing SMRs according to a March 2003 request to 
the NPRC.  The NPRC responded in April 2003 that service 
records were unavailable and presumed destroyed by a fire in 
St. Louis in 1973.  The Board finds no basis for further 
pursuit of additional SMRs.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

In this regard, the Board notes that no medical examination 
has been conducted or medical opinion obtained with respect 
to the veteran's PTSD claim.  However, the Board finds that 
the evidence, which reveals no competent evidence of a 
current PTSD diagnosis, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the PTSD claim.  See 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  As service and post-service medical records provide 
no basis to grant the PTSD claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for PTSD is denied. 

An initial compensable disability rating for a right shoulder 
scar, residuals of a gunshot wound is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


